
	

113 HRES 285 IH: Expressing the sense of the House of Representatives that the United States should ban and prevent the import of shark fins from sharks caught through the practice of finning, and for other purposes.
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 285
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Buchanan (for
			 himself, Mr. Huffman,
			 Mr. Farr, Mr. Grimm, Mrs.
			 Carolyn B. Maloney of New York, Mr.
			 Nadler, Mr. Hastings of
			 Florida, Mr. Crenshaw,
			 Mr. Young of Florida,
			 Mr. Murphy of Florida,
			 Ms. Wilson of Florida,
			 Mr. Moran,
			 Ms. McCollum,
			 Ms. Titus,
			 Mr. DeFazio,
			 Mr. Cicilline,
			 Mr. Grijalva,
			 Ms. Linda T. Sánchez of California,
			 Mr. Lowenthal,
			 Mr. Cárdenas,
			 Ms. Speier,
			 Ms. Brownley of California,
			 Ms. Lofgren,
			 Mr. George Miller of California,
			 Ms. Bordallo, and
			 Ms. Meng) submitted the following
			 resolution; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should ban and prevent the import of
		  shark fins from sharks caught through the practice of finning, and for other
		  purposes.
	
	
		Whereas sharks are a vital part of a healthy ocean
			 ecosystem;
		Whereas as top of the food chain predators, sharks help
			 maintain the balance of marine life in the oceans;
		Whereas if shark populations continue to decline at the
			 current rates, there will be significant and unpredictable consequences for
			 fish populations, ocean habitats, and the overall health of the ocean;
		Whereas sharks are slow-growing, mature later in life, and
			 produce few young, and thus are highly susceptible to overfishing that is
			 severely depleting global shark populations;
		Whereas approximately 26,000,000 to 73,000,000 sharks are
			 killed globally each year, and this is contributing to the decline of shark
			 populations around the world and impacting the health of the ocean;
		Whereas shark finning, in which sharks are captured, their
			 fins cut off, and their bodies thrown back into the sea, is a wasteful practice
			 that is contributing to the devastation of shark populations worldwide;
		Whereas United States fishermen are held to a higher
			 standard and are not operating on a level playing field with foreign,
			 unregulated shark fisheries that are still engaging in shark finning;
		Whereas many fisheries around the world are catching
			 sharks without limits;
		Whereas the International Union for Conservation of Nature
			 (IUCN) Red List of Threatened Species estimates that over 30 percent of pelagic
			 (open ocean) sharks are threatened with extinction; and
		Whereas several States and United States territories have
			 recognized the global decline of shark populations and have taken actions to
			 improve conservation of sharks, including restrictions on the sale of and trade
			 in shark fins: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that the United States should ban and prevent the
			 importation of shark fins from sharks caught through the practice of finning;
			 and
			(2)the House of
			 Representatives—
				(A)recognizes the
			 threat shark finning poses to sharks; and
				(B)condemns the
			 practice worldwide.
				
